WIEAND, Judge,
dissenting.
I respectfully dissent. The courts in Pennsylvania lack jurisdiction to alter the amount of a judgment which has been entered in New Jersey and transferred to Pennsylvania under the Uniform Enforcement of Foreign Judgments Act, 42 Pa.C.S. § 4306. Therefore, when a court in Philadelphia purported to increase the amount of a New Jersey judgment by adding counsel fees incurred in the New Jersey action, the order of the Philadelphia court was a nullity.
Janet Wallace had recovered a judgment in New Jersey against Delaine Andrews in the amount of $3,175.92. On or about May 10, 1991, the judgment was transferred to Philadelphia, Pennsylvania, pursuant to the Uniform Enforcement of Foreign Judgments Act, 42 Pa.C.S. § 4306. Thereafter, Wallace filed in Philadelphia a petition to alter the amount of the judgment by adding, in addition to interest, counsel fees and costs incurred in the New Jersey action. On or about October 18,1991, the court in Philadelphia ordered the judgment increased to $6,669.25. On or about October 31, 1991, Wallace caused execution to be issued on the increased judgment against real estate owned by Andrews in Pennsylvania. A petition for stay was denied by the trial court, whose order was affirmed on appeal to the Superior Court by unpublished memorandum. See: Andrews v. Wallace, 433 Pa.Super. 647, 639 A.2d 835 (1993). In its memorandum decision, the Superior Court suggested that error in the computation of damages should be made by a petition to modify judgment and not by a petition to stay the execution.
*27Andrews then filed pro se a petition to modify the amount of the judgment. When the trial court refused the requested relief, Andrews appealed to this Court.
The validity of a foreign judgment is established in the transferor court under the Uniform Enforcement of Foreign Judgments Act. 42 Pa.C.S. § 4306. The judgment may not be retried in the transferee court, except for the limited purpose of determining whether the transferor court had jurisdiction to enter the judgment and whether the judgment was obtained without derogating the judgment debtor’s due process rights. Barnes v. Buck, 464 Pa. 367, 364, 346 A.2d 778, 782 (1975); Tronagun Corp. v. Mizerock, 820 F.Supp. 225 (W.D.Pa.1993). Such judgments are entitled to full faith and credit, and the transferee court may not relitigate the amount due. Id. Accord: Matson v. Matson, 333 N.W.2d 862 (Minn.1983) (Act prohibits Minnesota court from reducing amount of Wisconsin judgment).
Thus in the case sub judice, the court in Philadelphia lacked jurisdiction to reassess the amount of damages awarded by the judgment in New Jersey. That judgment was entitled to full faith and credit in Pennsylvania, where the courts could not relitigate the cause of action to increase or decrease the amount of the judgment. If appellee was entitled to recover counsel fees in connection with the underlying New Jersey litigation, the place to assert that claim was in New Jersey, the transferor state, and not in Pennsylvania, the transferee state.
Because the court in Pennsylvania lacked jurisdiction to relitigate the judgment, its attempt to modify the New Jersey judgment by adding counsel fees incurred in New Jersey was a nullity. The correct amount of appellee’s judgment is $3,175.92, as certified by the New Jersey court on September 13, 1990, plus interest. See: Dooley v. Rubin, 422 Pa.Super. 57, 618 A.2d 1014 (1993).
For these reasons, I would strike from the amended judgment in Pennsylvania all sums in excess of $3,175.92, plus interest.